Citation Nr: 0912907	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-34 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection or hemorrhoids.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and L. S.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from September 1984 to 
January 1985 and from June 1986 to February 2006.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from and April 2006 rating decision by the RO.

In December 2008, the Veteran had a hearing at the Board 
before the Acting Veterans Law Judge whose name appears at 
the end of this decision.  A transcript of that hearing has 
been associated with the claims folder.


FINDING OF FACT

The Veteran's chronic hemorrhoids were first manifested in 
service.


CONCLUSION OF LAW

Hemorrhoids are the result of disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of her claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

Analysis

The Veteran contends that her hemorrhoids were first 
manifested in service and that she has had continuing 
symptomatology since her retirement from service.  Therefore, 
she maintains that service connection is warranted.  After 
carefully considering that contentions in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence supports her claim.  Accordingly, the appeal will be 
granted.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b).  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In this case, the Veteran's service treatment records show 
that in November 1999, she began to complain of occasional 
hemorrhoids.  In November 2005, the Veteran complained of 
recurrent hemorrhoids.  Although the diagnosis was not 
definitively established in service, manifestations of 
hemorrhoids were objectively confirmed.  For example, during 
a January 2006 colonoscopy, performed in conjunction with her 
retirement examination, the Veteran was found to have a 
residual hemorrhoidal skin tag.  Moreover, during her 
December 2008 hearing, a former fellow service member 
testified that she used to stand watch for the Veteran when 
the Veteran was unable to do so due to an exacerbation of her 
hemorrhoids.

Since her retirement from service, the Veteran has continued 
to complain of intermittent hemorrhoids; and in January 2009, 
her treating physician at VA, reported that the Veteran had, 
in fact, been treated for chronic constipation and 
hemorrhoids. 

In light of the findings in service, the Veteran's consistent 
record of complaints, the testimony of her former fellow 
service member, and the current diagnosis, the Board finds 
that the Veteran meets the criteria for service connection 
for hemorrhoids.  At the very least, there is an approximate 
balance of evidence both for and against the claim that her 
hemorrhoids had their onset in service.  Under such 
circumstances, all reasonable doubt is resolved in favor of 
the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for hemorrhoids is warranted. 


ORDER

Entitlement to service connection for hemorrhoids is granted.



____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


